                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

       Plaintiff,

       v.                                                   Case No. 18-CR-130

PETER ARMBRUSTER,
MARK WOGSLAND, and
BRET NAGGS,

       Defendants.


    ORDER ON DEFENDANTS’ MOTION TO COMPEL, MOTION FOR A BILL OF
          PARTICULARS, AND MOTION FOR A SANTIAGO PROFFER,
            AND NON-PARTIES’ MOTION TO QUASH SUBPOENAS


       On April 2, 2019, a grand jury returned a nineteen-count superseding indictment

charging Peter Armbruster, Mark Wogsland, and Bret Naggs (“Defendants”) with violating

more than a dozen federal laws and regulations in their roles as officers or employees of a

publicly-traded company, Roadrunner Transportation Systems, Inc. (“Roadrunner”).

(Docket # 48.) The case has been designated as complex and referred to me for pretrial

management. (Docket # 7.) The Defendants move for a bill of particulars (Docket # 86; see

also Docket # 81, Docket # 93); to compel production of certain materials under Federal Rule

of Criminal Procedure 16 (Docket # 91; see also Docket # 83, Docket # 94); and for a Santiago

proffer (Docket # 80; see also Docket # 84, Docket # 92). 1 For the reasons below, I will deny


1
 The Defendants have also moved to dismiss the superseding indictment (Docket # 87; see also Docket
# 82, Docket # 90.), which I address in a separate report and recommendation. The motion to dismiss
includes a request for leave to file new motions in the future as ongoing discovery or other
circumstances warrants. (Docket # 87 at 30.) As Defendants have not submitted any new motions, I
decline to address the request at this time.



       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 1 of 13 Document 136
the motion for a bill of particulars, defer ruling on the motion to compel to allow the parties

to confer, and defer ruling on the motion for a Santiago proffer to the discretion of the trial

judge.

                                        BACKGROUND

         The background information provided in my report and recommendation on the

Defendants’ Motion to Dismiss is incorporated herein by reference.

                                           ANALYSIS

         1.     Bill of Particulars

         Federal Rule of Criminal Procedure 7(f) authorizes the court to order the filing of a

bill of particulars to fill in facts in the indictment so that the defendant can prepare an adequate

defense. See United States v. Kendall, 665 F.2d 126, 134 (7th Cir. 1981). A bill of particulars is

“a more specific expression of the activities the defendant is accused of having engaged in

which are illegal.” United States v. Canino, 949 F.2d 928, 949 (7th Cir. 1991). A bill of

particulars is required only where the charges in the indictment are so general that they do

not advise the defendant of the specific act of which he is accused. See id.

         The test for determining whether a bill of particulars should be granted is similar to the

test for determining the general sufficiency of the indictment, namely, “whether the

indictment sets forth the elements of the offense charged and sufficiently apprises the

defendant of the charges to enable him to prepare for trial.” Fassnacht, 332 F.3d at 446

(quoting Kendall, 665 F.2d at 134); Canino, 949 F.2d at 949. An indictment that includes each

of the elements of the offense charged, the time and place of the accused’s conduct that

constituted a violation, and a citation to the statute or statutes violated is sufficient to pass

this test. Kendall, 665 F.2d at 134. A bill of particulars is not required when a defendant can


                                                 2

         Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 2 of 13 Document 136
obtain the information necessary for his or her defense through “some other satisfactory

form.” Fassnacht, 332 F.3d at 447, n.2 (quoting Canino, 949 F.2d at 949). The Seventh Circuit

has held that the government’s “open file” policy is an adequate “satisfactory form” of

information retrieval, making a bill of particulars unnecessary. Canino, 949 F.2d at 949.

       Defendants concede that the superseding indictment adequately details the elements

of the offenses charged, but argue that Counts One, Ten, and Eighteen lack the specificity

necessary to prepare a defense. (Docket # 86 at 6–10.) They assert that these counts do not

apprise Defendants of the “central facts” of the charges so as to allow them to adequately

prepare for trial. (Id. at 7 (citing United States v. Carman, No. 02 CR 464-1, 8, 2004 U.S. Dist.

LEXIS 14589, at *7 (N.D. Ill. July 26, 2004) (quoting United States v. Manetti, 323 F. Supp.

683, 696 (D. Del. Feb. 8, 1971)).) Defendants characterize these counts as “boundless in

nature, potentially charging for alleged misconduct beyond the activities and transactions

expressed more clearly in the Indictment.” (Id. (citing United States v. McGee, No. 08-CR-17,

2008 U.S. Dist. LEXIS 16008, at *19–20 (E.D. Wis. Mar. 3, 2008)).) They argue that the

counts leave them “without even the minimum tools to ‘link the items specified in the

indictment to the . . . discovery’” and create a risk that the government will surprise them at

trial. (Docket # 86 at 8–9 (citing United States v. Ning Wen, No. 04-CR-241, 2005 U.S. Dist.

LEXIS 19531, at 23–24 (E.D. Wis. Aug. 17, 2005); United States v. Covelli, 210 F. Supp. 589,

590 (N.D. Ill. 1962)).) Defendants also assert that the lack of specificity creates a risk of jury

confusion. (Id. at 10 (citing United States v. Beavers, No. 3:16-CR-00068 JD, 2016 U.S. Dist.

LEXIS 158526, at *7 (N.D. Ind. Nov. 16, 2016)).)

       Additionally, Defendants argue that a bill of particulars is necessary because the

government has provided an overwhelming volume of discovery. (Docket # 86 at 7–8.) They


                                                3

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 3 of 13 Document 136
claim that the superseding indictment’s failure to reveal the identities of the unindicted co-

conspirators leaves them unable to determine which statements in the voluminous discovery

might be admissible as co-conspirator statements. (Id. (citing United States v. Ludke, No. 16-

CR-175, 2017 U.S. Dist. LEXIS 220624, at *21 (E.D. Wis. Dec. 11, 2017); United States v.

Turner, No. 18-CR-142, 2019 U.S. Dist. LEXIS 110446, at *9, n.1 (E.D. Wis. July 2, 2019)).)

Relatedly, Defendants argue that the government’s “open file” policy, which usually makes

a bill of particulars unnecessary, does not provide adequate specificity in this case because of

the sheer volume of discovery, much of which is likely irrelevant to these counts. (Id. at 7–8

(citing United States v. Trie, 21 F. Supp. 2d 7, 21 n.12 (D.D.C. 1998); United States v. Davidoff,

845 F.2d 1151, 1155 (2d Cir. 1988); United States v. Bortnovsky, 820 F.2d 572 (2d Cir. 1987)).)

        The government opposes the motion on three basic grounds: (1) Defendants are not

entitled to a listing of every act, specific account, and other piece of evidence relevant to

Counts One, Ten, and Eighteen (Docket # 100 at 12–14); (2) the superseding indictment

provides sufficient information to allow Defendants to prepare for trial on each of these counts

(id. at 14–19); and Defendants are not entitled to a detailed listing of all co-conspirators (id. at

19–20). The government responds to Defendants’ concerns about the volume of discovery by

asserting that it has produced the discovery in a convenient format that not only allows

Defendants to understand the charges against them but gives them a “substantial preview of

the government’s case—including key witness testimony and relevant documents likely to be

used at trial.” (Id. at 3.)

        I will address Defendants’ requests for a bill of particulars as to each count in turn. 2


2
 Additionally, Defendants note that the government produced a set of 207 “Indictment Documents”
and asserts that seven do not appear to relate to any of the allegations in the superseding indictment.
(Docket # 86-1 at 2–3.) They request that the government identify which, if any, relate to other overt
acts allegedly committed by Defendants in furtherance of the charges in Counts One, Ten, and

                                                  4

        Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 4 of 13 Document 136
               1.1     Count One: Conspiracy to Fraudulently Influence Accountants and to
                       Falsify Books, Records, and Accounts of a Public Company – 18 U.S.C.
                       § 371

       Count One charges that between 2013 and 2017, Defendants willfully and knowingly

conspired with “other individuals known and unknown” to fraudulently misrepresent

Roadrunner’s financial situation to Deloitte as Deloitte reviewed and audited Roadrunner’s

financial statements in preparation for SEC filings, in violation of 15 U.S.C. § 78ff and 17

C.F.R. § 240.13b2-2(b). (Docket # 48 ¶ 76(a).) Count One also charges Defendants with

knowingly and willfully falsifying and causing to be falsified books, records, and accounts, in

violation of 15 U.S.C. §§ 78m(b)(2), 78m(b)(5), and 78ff. (Id. ¶ 76(b).) It incorporates by

reference Paragraphs 1 through 74 of the superseding indictment (id. ¶ 75), and specifically

incorporates Paragraphs 25 through 74 as a description of the methods, manner, and means

used to further the conspiracy (id. ¶ 78). It also lists nine specific overt acts in furtherance of

the conspiracy. (Id. ¶¶ 79–87.)

       Count One lists each of the elements of the offense charged, the time and place of the

Defendants’ conduct that constituted a violation, and a citation to the statute or statutes

violated. Defendants concede as much (Docket # 86 at 7), and acknowledge that Counts Two

through Nine track the nine overt acts listed in Count One (Docket # 86 at 3). However, they

argue that they are nevertheless entitled to a bill of particulars naming the co-conspirators and

any other acts alleged in furtherance of the conspiracy because Count One lacks sufficient

specificity.




Eighteen. (Docket # 86-1 at 2, 4.) In its response, the government linked each document to the relevant
paragraph in the superseding indictment. (Docket # 100 at 20–22.) The Defendants did not challenge
the sufficiency of this response in their reply brief (Docket # 108), and I deem the issue sufficiently
resolved.

                                                  5

        Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 5 of 13 Document 136
       First, Defendants request that the court order the government to disclose the co-

conspirators referred to in Paragraph 76. (Docket # 86-1.) Such requests have been granted

when the co-conspirators’ identities are necessary for the defendants to prepare for trial. See,

e.g., United States v. Farley, No. 97 CR 0441, 1997 WL 695680, at *6 (N.D. Ill. Oct. 31, 1997)

(granting request for bill of particulars when identity of co-conspirators would assist

defendants in understanding the conduct they were accused of); cf. United States v. Caputo, 288

F. Supp. 2d 923, 925 (N.D. Ill. 2003) (denying request for bill of particulars to identify co-

conspirators as unnecessary where the indictment provided a detailed summary of

defendants’ conduct (citing Farley, 1997 WL 695680, at *6)). Here, the superseding indictment

provides abundant details of the alleged conspiracy including descriptions of nine specific

overt acts in furtherance of it. Defendants do not need to know the identities of any co-

conspirators to understand what conduct the government is charging them with. They also

do not need this information to adequately prepare a defense, as there is only a very small set

of potential co-conspirators, including the few who would have been in any position to

participate in a complex accounting scheme at Roadrunner. Cf. United States v. Ludke, No. 16-

CR-175, 2017 WL 9772960 (E.D. Wis. Dec. 11, 2017) (granting bill of particulars to identify

co-conspirators when discovery included 24,000 of pages of social media communications

between defendant and hundreds of people), report and recommendation adopted, No. 16-CR-

175, 2018 WL 2059556 (E.D. Wis. May 2, 2018). Indeed, the superseding indictment all but

identifies at least one co-conspirator, referencing two February 9, 2015 emails among Naggs,

Wogsland, and “an RRIS employee” about a plan to write off misstated accounts in small

increments over time. (Docket # 48 at 80–81.) A bill of particulars to identify co-conspirators

as to Count One is not warranted.


                                               6

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 6 of 13 Document 136
        Defendants also request that the government identify whether the list of overt acts

allegedly committed in furtherance of the conspiracy is exhaustive, and if not, that it identify

the other overt acts alleged to be committed by Defendants including the dates and

descriptions of such acts. (Docket # 86-1 at 2–3.) As a general matter, a list of specific overt

acts is not required for a conspiracy charge. See United States v. Glecier, 923 F.2d 496, 501 (7th

Cir. 1991) (explaining that a conspiracy charge centers not on the overt acts but on the

agreement, making “unnecessary—and in many cases impossible—the identification in the

indictment of specific predicate acts . . . .”); United States v. Turner, No. 18-CR-142, 2019 WL

2774143, at *5 (E.D. Wis. July 2, 2019) (denying motion for bill of particulars to identify overt

acts in furtherance of drug trafficking conspiracy (citing Canino, 949 F.2d at 949)). Here, the

government alleges that Defendants conspired to commit accounting fraud between 2013 and

2017. The government is not obligated to identify the evidence it will use to prove the

existence of this conspiracy. Indeed, the superseding indictment already provides far more

than required, including nine examples of overt acts in Count One, detailed descriptions

tracking those overt acts in Counts Two through Nine, and a detailed description of the

alleged scheme in Paragraphs 29 through 74. Thus, a bill of particulars is not warranted on

this basis.

        In sum, Count One sufficiently notifies Defendants of the charges against them and

allows them to adequately prepare a defense. Accordingly, they are not entitled to a bill of

particulars on this count.

               1.2    Count Ten: Conspiracy to Commit Securities and Wire Fraud

        Count Ten charges that from 2013 to 2017, Defendants knowingly and intentionally

conspired to commit securities fraud, that is, to knowingly and willingly execute a scheme (a)



                                                7

        Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 7 of 13 Document 136
to defraud in connection with Roadrunner securities, and (b) to obtain money and property

by fraudulent means in connection with the purchase and sale of Roadrunner securities, in

violation of 18 U.S.C. § 1348. (Docket # 48 ¶ 93(a).) Count Ten also charges Defendants with

wire fraud, that is, to knowingly and willfully, and with the intent to defraud, transmit and

cause to be transmitted communications for the purpose of executing a scheme to defraud, in

violation of 18 U.S.C. § 1343. (Id. ¶ 93(b).) It incorporates Paragraphs 25 through 74 of the

superseding indictment as detailing the methods, manner, and means of the conspiracy, and

alleges that these occurred in violation of Title 18 U.S.C. § 1349.

       Count Ten tracks the statutory language, and Defendants also acknowledge that

Counts Eleven through Thirteen (securities fraud) and Counts Fourteen through Seventeen

(wire fraud) track the substance of Count Ten. (Docket # 86-1 at 3.) However, they argue that

the Count uses “unspecific language suggesting the Indictment allegations span beyond the

articulated conduct.” (Id.) The Defendants request that the court order the government to

state whether there are additional acts beyond those in Counts Eleven through Seventeen, or

beyond those detailed in Paragraphs 25 through 74, that were allegedly committed in

furtherance of the conspiracy. (Id.) If the government alleges other overt acts beyond those in

Paragraphs 25 through 74, the Defendants requests a bill of particulars identifying the

unindicted co-conspirators and providing detailed information about the overt acts. (Id. at 4–

6.)

       As with the conspiracy charge in Count One, the government is not required to list the

evidence it will use to prove the alleged conspiracy. The superseding indictment amply

notifies Defendants of the nature of the alleged scheme and provides detailed information

about some of the overt acts alleged in furtherance of the conspiracy. Defendants also do not



                                               8

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 8 of 13 Document 136
need to know the identities of the alleged co-conspirators to understand the nature of these

charges, which are abundantly clear from the superseding indictment. Therefore, a bill of

particulars is not warranted on Count Ten.

              1.3     Count Eighteen: Bank Fraud

       Count Eighteen charges Armbruster with bank fraud in violation of 18 U.S.C. §§ 1344

and 2. (Docket # 48 at 105.) Count Eighteen incorporates by reference Paragraphs 25 through

74 as a description of the scheme. (Id. ¶ 107.) It specifically alleges that from 2013 to 2017,

Armbruster knowingly and intentionally executed a scheme (a) to defraud “Bank A”, and (b)

to obtain any of the moneys, funds, credits, assets, securities, or other property owned by, or

under the custody or control of, “Bank A”, by means of false or fraudulent pretenses,

representations, or promises. (Id. ¶ 108.)

       Armbruster requests that the court order the government to identify whether the acts

by Armbruster detailed in ¶¶ 25–74 of the superseding indictment are the only acts allegedly

committed by Armbruster as part of the alleged scheme to defraud Bank A. (Docket # 86-1

at 2.) Armbruster protests that Count Eighteen is “particularly sweeping—charging criminal

liability for the entirety of the four-year offense period based, apparently, on ‘all of the

certifications [Armbruster] regularly signed at the end of each quarter.’” (Docket # 108 at 13.)

Armbruster also points out that the only specific conduct identified began in July 2013,

leaving him to guess what, if any, conduct is alleged in the first two quarters of 2013. (Id. at

13–14.) However, the lack of identification of any specific act in the first half of 2013 goes to

whether the government can prove its case, not whether Armbruster has been sufficiently

notified of the charges. Armbruster also notes that while the certifications signed at the end

of each quarter would have concerned the financials of all Roadrunner’s operating companies,



                                               9

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 9 of 13 Document 136
the superseding indictment does not provide any specificity as to which operating companies

are implicated in Count Eighteen, and also protests, in essence, that Count Eighteen could

relate to an unwieldy chunk of the discovery materials. (Id. at 14.) However, the identities of

the operating subsidiaries with significant accounting discrepancies are readily discernible

from the discovery materials. And while the volume of potentially relevant discovery and the

four-year time frame may make preparing a defense challenging, they do not render it

impracticable or impossible.

       2.      Motion to Compel and Non-Parties’ Motion to Quash

       Defendants seek to compel production of a number of documents they claim the

government wrongly withheld in discovery. (Docket # 91; see also Docket # 83, Docket # 94.)

Given the passage of time since this motion was briefed, and intervening circumstances

including ongoing discovery and my report and recommendation on the motion to dismiss, I

will require the parties to confer before taking any action on this motion. The parties shall

confer about the discovery disputes underlying the motion to compel and provide a joint

report to the court on the status of the discovery disputes within twenty-one (21) days of the

date of this order.

       Defendants also served non-party subpoenas on law firms Wilmer Cutler and

Greenberg Traurig. The firms move to quash the subpoenas. (Docket #126.) Because the

motion to quash relates to the motion to compel, I will also defer ruling on this motion until

the discovery issues are addressed. Defendants are ordered to confer with the non-parties

about their objections to the subpoenas and submit a report within twenty-one (21) days of

the date of this order.




                                              10

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 10 of 13 Document 136
       3.      Motion for Santiago Proffer

       Defendants move for an order requiring the government to make a Santiago proffer

identifying all co-conspirators and any co-conspirator statements the government intends to

present at trial. (Docket # 80 (citing United States v. Santiago, 582 F.2d 1128 (7th Cir. 1978)); see

also Docket # 84, Docket # 92.) Statements of co-conspirators are admissible if the

government convinces the court, as a preliminary matter and by a preponderance of the

evidence, that (1) a conspiracy existed; (2) that the defendant and declarant were members

thereof; and (3) that the proffered statements were made during the course of and in

furtherance of the conspiracy. Santiago, 582 F.2d at 1134–35; see also United States v. Cox, 923

F.2d 519, 526 (7th Cir. 1994). In Cox, the court set forth several procedures a court could

employ in making the admissibility determinations, such as requiring the government to file

a proffer before trial; conducting a hearing on the matter; or in the absence of a pretrial proffer,

the court may conditionally admit testimony subject to the government’s eventual proof of

the three foundational elements noted above. See Cox, 923 F.2d at 526.

       It is long-standing practice in this district to conditionally admit statements of alleged

co-conspirators subject to the government showing that the statements are admissible in

accordance with the Santiago factors. See, e.g., United States v. Arms, No. 14-CR-78, 2015 WL

3513991, *17 (E.D. Wis. June 3, 2015); United States v. Avila-Rodriguez, No. 10-CR-163, 2011

WL 13330770, *6 (E.D. Wis. Feb. 16, 2011) (collecting cases); United States v. Mathis, No. 09-

CR-254, 2010 WL 1507881, *3 (E.D. Wis. Apr. 10, 2010) (same); United States v. Kaffo, No.09-

CR-256, 2009 WL 5197826, *2 (E.D. Wis. Dec. 22, 2009) (same). Judge Adelman may wish

to discuss this motion and his procedures for resolving the same with counsel at the final

pretrial conference. For this reason, I defer entirely to Judge Adelman on this issue.


                                                 11

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 11 of 13 Document 136
                                             ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that Defendants’ motions for a

bill of particulars (Docket # 81, Docket # 86, Docket # 93) are hereby DENIED.

       IT IS FURTHER ORDERED that the parties shall confer regarding the discovery

disputes underlying the motion to compel and submit a joint report to the court within

twenty-one (21) days of the date of this order.

       IT IS FURTHER ORDERED that Defendants shall confer with the non-parties about

their objections to the subpoenas and submit a report within twenty-one (21) days of the date

of this order.

       FINALLY, IT IS ORDERED that Defendants’ motion for a Santiago proffer is

deferred to Judge Adelman.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.




                                                12

       Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 12 of 13 Document 136
Dated at Milwaukee, Wisconsin this 1st day of June, 2020.



                                                BY THE COURT


                                                s/Nancy Joseph_____________
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                     13

Case 2:18-cr-00130-LA-NJ Filed 06/01/20 Page 13 of 13 Document 136
